UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 21, 2010 UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD. UCDP FINANCE, INC. (Exact name of Registrant as specified in its charter) Florida Florida 333-108661 59-3128514 42-1581381 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. employer identification no.) 1000 Universal Studios Plaza Orlando, FL 32819-7610 (Address of principal executive offices) (Zip code) (407) 363-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On September 21, 2010, Universal City Development Partners, Ltd. (“UCDP”), entered into an employment agreement with Tracey L. Stockwell (the "Agreement"). Pursuant to the Agreement, Ms. Stockwell will continue to serve as UCDP’s Senior Vice President and Chief Financial Officer. The term of the Agreement commenced on September 19, 2010 and continues until September 18, 2012 and may be terminated by UCDP for cause or disability.UCDP has an irrevocable option to renew the term of the Agreement for a period of two years commencing on September 19, 2012. The summary of the Agreement, above, is qualified in its entirety by the reference to the Agreement, which is attached as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits 10.1 Employment Agreement of Tracey L. Stockwell, Principal Financial Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD. Date: September 24, 2010 By: /s/ Tracey L. Stockwell Name: Tracey L. Stockwell Title: Principal Financial Officer UCDP FINANCE, INC. Date: September 24, 2010 By: /s/ Tracey L. Stockwell Name: Tracey L. Stockwell Title: Principal Financial Officer
